Citation Nr: 1034384	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  06-14 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas



THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent 
for the service-connected hepatitis C.

2.  Entitlement to a total disability rating based on individual 
unemployability by reason of service connected disability (TDIU).



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1975 to February 
1979.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 decision rendered by the RO.

The appeal was remanded in July 2009 for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Board's July 2009 remand specifically requested, in part, 
that documentation showing that notice scheduling the examination 
was to be sent to the last known address.  

A copy of the notice of the scheduled VA examination was not 
associated with the claims file.  Specifically, the record 
suggests that VA initiated a request for a VA examination in a 
September 2009 letter that stated, in part, that a VA Medical 
Center would notify the Veteran "as to the date, time and place 
to report" for the examination to be conducted.  

The Veteran was discharged from a VA hospital on September 28, 
2009 after treatment for cellulitis.  VA called the Veteran on 
September 30, 2009 to conduct a follow-up since his discharge.  
It appears from the record that the Veteran was verbally notified 
of two appointments: "October 1, 2009 @ 8:30 C&P MH Steele and 
October 9, 2009 @ 11:00  PC Kurian."  The Veteran failed to 
appear at the October 1, 2009 VA examination.  VA cancelled the 
Veteran's October 2009 examination due to his failure to report.  

The RO attempted to schedule the Veteran for another VA 
examination in a December 2009 letter that stated, in part, that 
a VA Medical Center would notify the Veteran "as to the date, 
time and place to report" for the examination to be conducted.  

The RO specifically requested that the C & P examination clerk to 
place a copy of the scheduling letter sent to the Veteran in the 
claims file.  Unfortunately, a copy of the scheduling letter was 
not associated with the claims folder.  

It also appears from the record  that the Veteran was 
incarcerated by the Texas Department of Corrections.  (See 
February 2010 Report of Contact).  The United States Court of 
Appeals for Veterans Claims (Court) has indicated that, even 
though incarcerated, a veteran should be accorded the same 
assistance as his fellow, non-incarcerated veterans.  See Bolton 
v. Brown, 8 Vet. App. 185 (1995).  

While VA does not have authority under 38 U.S.C.A. § 5711 (West 
2002) to require a correctional institution to release a veteran 
so that VA can provide him the necessary examination at the 
closest VA medical facility, VA's duty to assist an incarcerated 
veteran extends, if necessary, to either having him examined by a 
fee-basis physician or requiring a VA physician to examine him.  
Bolton, 8 Vet. App. at 191.  

Thus, on remand and if the Veteran is still incarcerated, VA 
should take all indicated action to contact the Texas Department 
of Criminal Justice (TDCJ) facility, where he is incarcerated, in 
order to attempt to have the Veteran examined for .  

Therefore, this case must be remanded, in part, for compliance 
with the Board's July 2009 remand.  Stegall v. West, 11 Vet. App. 
268, 271 (1998) (a remand by the Board confers on the veteran or 
other claimant, as a matter of law, the right to compliance with 
the remand order).

In the event that entitlement to a benefit cannot be established 
or confirmed without a current VA examination, as in this case; 
and, the Veteran without good cause, fails to report for such 
examination action shall be taken in accordance with paragraph 
(b) or (c) of 38 C.F.R. § 3.655, which typically provides that 
the claim shall be denied.  38 C.F.R. § 3.655(b) (2009).  

However, given that the Veteran may not have received notice of 
the VA examination and/or appreciated the importance of the 
scheduled VA examination, he should be afforded an opportunity to 
have a VA examination regardless of whether he is incarcerated.  
The RO should associate a copy of the written notice of the 
scheduled VA examination sent to the Veteran's last known address 
and/or TDCJ.

The Board also advises the Veteran that the duty to assist is a 
two-way street.  If he wishes help, he cannot passively wait for 
it in those circumstances where he may or should have information 
that is essential in obtaining the relevant evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

Prior to arranging for the Veteran to undergo VA examination, the 
RO should obtain and associate with the claims folder all 
outstanding VA medical records and any other clinical records 
referable to treatment of his service-connected disability.  

The Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The record also reflects that the Veteran has applied for Social 
Security Administration (SSA) disability benefits, as indicated 
by the letter received in September 2006 from the disability 
determination services in Austin, Texas.  SSA records must, if 
possible, be obtained before a decision on the claims can be 
made.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1993).  

Given that the resolution of the claim of entitlement to an 
increased evaluation in excess of 20 percent for hepatitis C 
might potentially impact the TDIU claim, these claims are 
inextricably intertwined, and a Board decision on the TDIU claim 
at this time would be premature.  

The question of a TDIU rating, however, should be readjudicated 
upon completion of the development requested hereinbelow.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should obtain all outstanding 
records of evaluation and/or treatment of 
the Veteran by VA and/or any other 
pertinent medical facility.  All records 
and/or responses received should be 
associated with the claims folder.  If any 
records sought are not obtained, notify the 
Veteran and his representative of the 
records that were not obtained, explain the 
efforts taken to obtain them, and describe 
further action to be taken.  

2.  The VA should attempt to obtain any 
additional treatment records from any other 
health care provider including the TDCJ 
and/or the correctional institution where 
he may currently be housed.  If the records 
are not available, a notation must be made 
to that effect.  

3.  The RO should take all indicated action 
to contact the SSA and obtain copies of 
records pertinent to the Veteran's claim 
for disability benefits and a copy of any 
determination awarding benefits.  If the 
records are not available, a notation must 
be made to that effect.  

4.  Then, if possible, the RO should take 
appropriate steps to afford the Veteran 
another opportunity to be examined for VA 
in order to determine the current severity 
of the service-connected hepatitis C.  The 
claims file, copies of the criteria and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  

The examiner must annotate the examination 
report(s) that the claims file was in fact 
made available for review in conjunction 
with the examination.  Any further 
indicated special studies should be 
conducted.  The examiner should:

(a) express an opinion as to whether 
there is minimal, moderate, or marked 
liver damage and the presence or 
absence of associated symptoms of 
gastrointestinal disturbance, fatigue, 
and mental depression or anxiety;

(b) note the frequency and duration, 
if any, of recurrent episodes, and if 
any of these episodes require rest 
therapy; and comment upon the presence 
or absence of weight loss, 
hepatomegaly, and malnutrition.

(c). note if the hepatitis C is 
productive of daily fatigue, malaise 
and anorexia with substantial weight 
loss (or other indication of 
malnutrition) and hepatomegaly; or 
incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a 
total duration of at least six weeks, 
during the past twelve-month period, 
but not occurring constantly.

(d) note if the hepatitis C is 
productive of near constant 
debilitating symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant 
pain.

(e) any opinions expressed by the 
examiner as to the nature and extent 
of severity of the Veteran's 
disability must be accompanied by a 
complete rationale.

5.  In the event that the Veteran is not 
able to report for the aforementioned 
examination, documentation must be obtained 
that shows written notice scheduling the 
examination was sent to the last known 
address and/or TDCJ.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

6.  Following completion of all indicated 
development, the RO should readjudicate the 
Veteran's claims in light of all the 
evidence of record.  If any benefit sought 
on appeal remains denied, the Veteran 
should be provided a Supplemental Statement 
of the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the 
claim for benefit, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for a 
response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


